Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 16, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed May 16, 2022 through October 5, 2022 have been 

considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16-19 of U.S. Patent No. 11335383 [‘383]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘383
1. An apparatus, comprising: a memory array; a plurality of interconnection pads located on a surface of a memory component; and sense amplifiers to read the memory array coupled to a System on Chip (SoC) structure associated with the memory component in a Direct Memory Access configuration.
1. A memory component for a System-on-Chip (SoC) structure, comprising: a memory array; a plurality of interconnection pads located on a surface of the memory component; a logic portion to interact with the memory array and the SoC structure, wherein a memory component of the memory array is a structurally independent semiconductor device coupled to and partially overlapping the SoC structure; and sense amplifiers to read the memory array coupled to the SoC structure in a Direct Memory Access configuration.
2. The apparatus of claim 1, wherein the SoC structure and an overlapping portion of the memory component are coupled through connection pillars interconnecting corresponding to the plurality of interconnection pads located on the surface of the memory component.
2. The memory component of claim 1, wherein the SoC structure and the overlapping memory component are coupled through connection pillars interconnecting corresponding to the plurality of interconnection pads located on the surface of the memory component.
3. The apparatus of claim 2, wherein the SoC structure and the overlapping memory component are coupled through Flip Chip technology.
3. The memory component of claim 1, wherein the SoC structure and the overlapping memory component are coupled through Flip Chip technology.
4. The apparatus of claim 2, wherein the SoC structure and the overlapping memory component are coupled in a face-to-face manner.
4. The memory component of claim 1, wherein the SoC structure and the overlapping memory component are coupled in a face-to-face manner.
5. The apparatus of claim 1, wherein an overlapping area of the memory component is larger than a semiconductor area of the SoC structure dedicated to interconnections within the memory component.
5. The memory component of claim 1, wherein an overlapping area of the memory component is larger than a semiconductor area of the SoC structure dedicated to interconnections within the memory component.
6. The apparatus of claim 1, further comprising a plurality of interconnecting pads realized on the surface of the memory component.
6. The memory component of claim 1, further comprising a plurality of interconnecting pads realized on the surface of the memory component.
7. The apparatus of claim 1, wherein a layout of the plurality of interconnecting pads located on the surface of the memory component corresponds to a layout of corresponding and aligned interconnecting pads associated with the SoC structure.
7. The memory component of claim 1, wherein a layout of the plurality of interconnecting pads located on the surface of the memory component corresponds to a layout of corresponding and aligned interconnecting pads associated with the SoC structure.
8. The apparatus of claim 1, wherein the memory array includes non-volatile memory cells or flash memory cells, or both.
8. The memory component of claim 3 wherein: the memory array includes non-volatile memory cells or flash memory cells, or both; and sense amplifiers of the memory array are connected to the SoC structure in the Direct Memory Access configuration.
16. An apparatus, comprising: a System-on-Chip (SoC) structure and an overlapping memory device both including a plurality of interconnection pads and coupled in a face-to-face manner with corresponding interconnection pads; and an array of non-volatile memory cells structured in sub-arrays connected to the SoC structure in a Direct Memory Access configuration, wherein the Direct Memory Access comprises sense amplifiers to read the array of non-volatile memory cells.
16. An integrated semiconductor device, comprising: a System-on-Chip (SoC) structure and an overlapping memory device both including a plurality of interconnection pads and coupled in a face-to-face manner with corresponding interconnection pads, wherein the memory device comprises a circuit logic for communicating with the SoC structure through a communication channel; and an array of non-volatile memory cells structured in sub-arrays connected to the SoC structure in a Direct Memory Access configuration, wherein the Direct Memory Access comprises sense amplifiers to read the array of non-volatile memory cells.
17. The apparatus of claim 16, wherein the coupling between the SoC structure and the overlapping memory device is obtained through connection pillars.
17. The integrated semiconductor device of claim 16, wherein the coupling between the SoC structure and the overlapping memory device is obtained through connection pillars interconnecting corresponding pads of the SoC structure and the overlapping memory device.
18. The apparatus of claim 16, wherein the SoC structure and the overlapping memory device are coupled through Flip Chip technology.
18. The integrated semiconductor device of claim 16, wherein the SoC structure and the overlapping memory device are coupled through Flip Chip technology.
19. The apparatus of claim 16, wherein an area of the memory device that overlaps the SoC structure is larger than a semiconductor area of the SoC structure dedicated to interconnections with the memory device.
19. The integrated semiconductor device of claim 16, wherein an area of the memory device that overlaps the SoC structure is larger than a semiconductor area of the SoC structure dedicated to interconnections with the memory device.
20. The apparatus of claim 16, further comprising a logic portion to interact with the memory array and the SoC structure, wherein a memory component of the memory array is a structurally independent semiconductor device coupled to and partially overlapping the SoC structure.
See claim 1.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘383, in that patent '383 recites "... a logic portion to interact with the memory array and the SoC structure..."  However, since claim 1 recites the exact same structure as that of claim 1 of the application, coverage has already been given to the claimed recitation.
For similar reasons, claims 2-8 and 16-20 are rejected over claims 1-8 and 16-19 of patent ‘383.

	

Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayukawa et al. [US Patent #8,223,578].
With respect to claim 1, Ayukawa et al. disclose an apparatus [figs. 16a and b], comprising: a memory array [any of chip1-3 have arrays of memory]; a plurality of interconnection pads located on a surface of a memory component [chip1 or chip 3 may be interpreted as being a memory component]; and sense amplifiers [all of the chips have sense amplifiers for reading/sensing] to read the memory array coupled to a System on Chip (SoC) structure [chip 2 has an SRAM and Control logic] associated with the memory component in a Direct Memory Access configuration [Chip2 is designed to directly access chip3].
With respect to claim 5, Ayukawa et al. disclose an overlapping area of the memory component is larger than a semiconductor area of the SoC structure dedicated to interconnections within the memory component.  See fig. 16a – note: chip1 is larger than chip2.
With respect to claim 6, Ayukawa et al. disclose a plurality of interconnecting pads realized on the surface of the memory component.  See fig. 16a – note: chip1 has pads which are coupled to corresponding pads of chip2.
With respect to claim 7, Ayukawa et al. disclose a layout of the plurality of interconnecting pads located on the surface of the memory component corresponds to a layout of corresponding and aligned interconnecting pads associated with the SoC structure.  See fig. 16a – note: chip1 has pads which are coupled to corresponding pads of chip2.
With respect to claim 8, Ayukawa et al. disclose the memory array includes non-volatile memory cells or flash memory cells, or both.  See fig. 16a – note: chip2 is an sram.

Allowable   Subject   Matter

 	Claims 9-15 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2: The apparatus of claim 1, wherein the SoC structure and an overlapping portion of the memory component are coupled through connection pillars interconnecting corresponding to the plurality of interconnection pads located on the surface of the memory component.
-with respect to claim 9, the call instructions are adapted to call each of the APIs of the plurality of APIs resident in the second portion of the memory array and interface with the user firmware with the selective subroutines of the controller firmware; and a logic portion of the memory array for interacting with a System-on-Chip (SoC) structure; a Modify Finite State Machine or a RISC logic portion to handle a memory interface communication with the associated SoC; and a plurality of interconnection pads located on a surface of the memory device.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 18, 2022